DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        BERNARD WILLIAMS,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D22-1722

                         [September 22, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Lawrence Michael
Mirman, Judge; L.T. Case No. 561991CF001275B.

  Bernard Williams, Bowling Green, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., WARNER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.